[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OR DECISION
This is an appeal from the action of the court of Probate admitting the Last Will and Testament of Frances M. Mercurio to probate.
The appellant Lois Siderowf contends that the will of Frances M. Mercurio is invalid because the testatrix was incapable at the time of execution of her will, and further, that she was subjected to undue influence by her son, (Mike) Pellegrino Mercurio. Further, that the appellant is aggrieved in that as a potential heir she was not given equal consideration by the testatrix in the division of her estate.
After a de novo hearing by the court wherein the parties and their witnesses presented evidence, the court finds:
That the testatrix Frances M. Mercurio was of sound mind, memory and judgment and under no improper influence or restraint at the time of the execution of her will.
That she consulted with Attorney Thomas Tabellione prior to the drafting and execution of her will.
That all possible heirs had knowledge of her intention to execute her will.
That at the time of the execution of the will the decedent was of sound mind and memory; that, she was aware of the contents of her will; that, she executed her will as her free act and deed.
Further, that she was aware that her will made no provisions for the participation of her daughter, Lois Siderowf, in the major asset of her estate, that is the homestead.
Therefore, this court further finds that the Last Will and Testament of Frances M. Mercurio reflects her wishes and is her will, and adopts the Probate Court of Berlin's decree dated October 4, 1993, admitting the Last Will and Testament of Frances M. Mercurio dated November 7, 1987 to Probate.
The Appeal by Lois Siderowf is denied.
JULIUS J. KREMSKI STATE TRIAL REFEREE CT Page 13121